Case 1:20-cv-23242-BB Document 51 Entered on FLSD Docket 07/02/2021 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 1:20-cv-23242-BB

 UNITED STATES OF AMERICA ex rel.
 SEDONA PARTNERS LLC,

        Plaintiff,
 vs.

 ABLE MOVING & STORAGE, INC., et al.,

        Defendants.


    CONSENT MOTION FOR EXTENSION OF TIME TO FILE RESPONSE TO
   COMPLAINT BY DEFENDANTS ABLE MOVING & STORAGE, HILLDRUP
  COMPANIES, INC., MAYFLOWER TRANSIT, LLC, PAXTON VAN LINES, INC.,
              AND WESTERN EXPRESS FORWARDING, LLC

        Defendants Able Moving & Storage, Hilldrup Companies, Inc., Mayflower Transit,

 LLC, Paxton Van Lines, Inc., and Western Express Forwarding, LLC, by and through

 undersigned counsel and pursuant to Fed. R. Civ. P. 6(b), respectfully move the Court for a

 brief extension of time to file their Response to the Complaint filed by Plaintiff Sedona

 Partners, LLC, and states:

        1.      Plaintiff filed its Complaint on August 4, 2020. The above-referenced

 Defendants were served with the Complaint on June 17, 2021. As such, the response to the

 Complaint is due on July 8, 2021.

        2.      Each of the undersigned counsel were recently retained. Due to the complex

 nature of this case, including the underlying complaint and the number of parties involved,

 Defendants request a brief extension of time in order to properly evaluate the defenses and

 formulate a response to the complaint.

        3.      The requested extension is made in good faith and not for purposes of delay.
Case 1:20-cv-23242-BB Document 51 Entered on FLSD Docket 07/02/2021 Page 2 of 6




        4.      Counsel for Plaintiff Sedona Partners LLC consents to the requested relief.

        5.      Accordingly, good cause exists to grant the requested extension of time and no

 party will be prejudiced if the requested extension is granted.

        Wherefore, Defendants Able Moving & Storage, Hilldrup Companies, Inc., Mayflower

 Transit, LLC, Paxton Van Lines, Inc., and Western Express Forwarding, LLC request an

 extension of time up to and including August 9, 2021 to respond to the Complaint. A proposed

 Order granting the instant Motion is attached as Exhibit A. Undersigned counsel certifies that

 the instant Motion complies with the Local Rules and the Court’s Orders.

                   S.D. FLA. LOCAL RULE 7.1 (A)(3) CERTIFICATION

        Counsel for Defendants have conferred with counsel for Plaintiff who consents to the

 relief requested herein.

        Dated: July 2, 2021

                                               Respectfully submitted,

                                               Christopher W. Wadsworth
                                               Christopher W. Wadsworth
                                               Wadsworth, Magrey & Dixon, LLP
                                               261 N.E. 1st Street, 5th Floor
                                               Miami, FL 33132
                                               (305) 777-1000
                                               cw@wadsworth-law.com

                                               Attorneys for Able Moving & Storage, Inc.




                                                  2
Case 1:20-cv-23242-BB Document 51 Entered on FLSD Docket 07/02/2021 Page 3 of 6




                                    Justin C. Sorel
                                    Justin C. Sorel
                                    Fla. Bar No. 0016256
                                    Cole, Scott & Kissane, P.A.
                                    222 Lakeview Ave., Suite 120
                                    West Palm Beach, FL 33401
                                    (561) 383-9229
                                    justin.sorel@csklegal.com

                                    Attorneys for Hilldrup Companies, Inc.

                                    Marcos Daniel Jiménez
                                    Marcos Daniel Jiménez (FBN 441503)
                                    Marcos D. Jimenez, P.A.
                                    255 Alhambra Circle
                                    Suite 800
                                    Coral Gables, Florida 33134
                                    (305) 570-3249
                                    mdj@mdjlegal.com

                                    and

                                    Jan Paul Miller, pro hac vice to be filed
                                    Michael J. Morris, pro hac vice to be filed
                                    Kristen E. Sanocki, pro hac vice to be filed
                                    Thompson Coburn LLP
                                    One US Bank Plaza
                                    St. Louis, Missouri 63101
                                    (314) 552-6000
                                    jmiller@thompsoncoburn.com
                                    mmorris@thompsoncoburn.com
                                    ksanocki@thompsoncoburn.com

                                    Attorneys for Mayflower Transit, LLC

                                    Robert Harris
                                    Robert Harris, Esq.
                                    Fla. Bar No. 817783
                                    Sammy Epelbaum, Esq.
                                    Fla. Bar No. 0031524
                                    Stack Fernandez & Harris, P.A.
                                    1001 Brickell Bay Drive, Suite 2650
                                    Miami, Florida 33131
                                    (305) 371-0001
                                    rharris@stackfernandez.com
                                    sepelbaum@stackfernandez.com


                                       3
Case 1:20-cv-23242-BB Document 51 Entered on FLSD Docket 07/02/2021 Page 4 of 6




                                    gmartich@stackfernandez.com

                                    and

                                    Stuart A. Berman
                                    Stuart A. Berman, pro hac vice
                                    Lerch Early & Brewer, Chtd.
                                    7600 Wisconsin Avenue Center, Suite 700
                                    Bethesda, Maryland 20814
                                    (301) 657-0729
                                    saberman@lerchearly.com

                                    Attorneys for Defendant Paxton Van Lines, Inc

                                    Thomas F. Murphy
                                    Thomas F. Murphy, pro hac vice to be filed
                                    Friedlander Misler, PLLC
                                    5335 Wisconsin Avenue, N.W.
                                    Suite 600
                                    Washington, DC 20015
                                    (202) 872-0800
                                    tmurphy@dclawfirm.com

                                    Counsel for Western Express Forwarding, LLC




                                       4
Case 1:20-cv-23242-BB Document 51 Entered on FLSD Docket 07/02/2021 Page 5 of 6




                                  Exhibit A
Case 1:20-cv-23242-BB Document 51 Entered on FLSD Docket 07/02/2021 Page 6 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO. 1:20-cv-23242-BB

  UNITED STATES OF AMERICA ex rel.
  SEDONA PARTNERS LLC,

         Plaintiff,
  vs.

  ABLE MOVING & STORAGE, INC., et al.,

         Defendants.


                 ORDER ON DEFENDANTS’ CONSENT MOTION
          FOR EXTENSION OF TIME TO FILE RESPONSE TO COMPLAINT

        This cause came before the Court upon the Consent Motion for Extension of Time to File

Response to Complaint by Defendants Able Moving & Storage, Hilldrup Companies, Inc.,

Mayflower Transit, LLC, Paxton Van Lines, Inc., and Western Express Forwarding, LLC. The

Court, having reviewed the Unopposed Motion and Plaintiff’s consent to the relief requested

therein, and being otherwise fully advised in the premises, it is hereby:

        ORDERED and ADJUDGED that the Motion is GRANTED. Defendants Able Moving &

Storage, Hilldrup Companies, Inc., Mayflower Transit, LLC, Paxton Van Lines, Inc., and Western

Express Forwarding, LLC shall have up to and including August 9, 2021 within which to respond

to Plaintiff’s Complaint.

        DONE and ORDERED in Chambers at Miami-Dade County, Florida on this ____ day of

______________, 2021.

                                      _______________________________________
                                      BETH BLOOM
                                      UNITED STATES DISTRICT COURT JUDGE
